DETAILED ACTION
This office action is responsive to communication filed on February 11, 2022.  Claims 1, 3-6, 8 and 9 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to the rejection of claims 8 and 9 under 35 USC 112(a), that there are a first plurality of fillets and a second plurality of fillets because there are multiple support pins and each support pin includes an associated first fillet and second fillet, referring to figure 2.  Applicant additionally has amended claim 8 to recite “a plurality of support pins are in the substrate”.
The Examiner respectfully disagrees.  The Examiner agrees that there are a plurality of support pins, as shown in Applicant’s figure 2 and as claimed in amended claim 8.  However, the first plurality of fillets and the second plurality of fillets are never associated with a plurality support pins in claim 8.  Rather, claim 8 associates the first 
Applicant argues, with respect to claim 1, that Nakamura et al. does not teach “a second portion of the adhesive provided in the through-hole is recessed into the first opening surface, such that a portion of the second portion that is in contact with the substrate extends past an other portion of the second portion that is in contact with the support pin”.  Applicant asserts that Nakamura et al. instead teaches that the adhesive (75) extends well beyond the first opening surface (82), as shown in figure 8.
The Examiner respectfully disagrees.  The limitation that the second portion of the adhesive is recessed into the first opening surface is broad.  Nakamura et al. shows in figure 8 that the second portion of the adhesive (75) is recessed into the first opening surface, as the adhesive (75) is recessed from its widest diameter horizontally in figure 8 to a smaller diameter inside of the through-hole (31) of figure 8.  The widest diameter of the second portion of the adhesive (75) would not fit in the through-hole (31) shown in figure 8, and thus only the recessed portion of the adhesive (75) is fitted into the through-hole (31).  As such, Nakamura et al. teaches a second portion of the adhesive (75) provided in the through-hole (31) is recessed into the first opening surface (82, see figure 8), such that a portion of the second portion (75) that is in contact with the substrate (30) extends past an other portion of the second portion (75) that is in contact .

    PNG
    media_image1.png
    493
    839
    media_image1.png
    Greyscale

 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 8 and 9 by reference.
Claim 8 recites a “first plurality of fillets” and a “second plurality of fillets”.  Claim 8 recites “a plurality of support pins”.  However, claim 8 does not associate the first plurality of fillets and the second plurality of fillets with the plural support pins.  The Examiner has only been able to find support in the original disclosure for two fillets (40a, 40b) associated with a single support pin, and not two different pluralities of fillets associated with the single support pin.  For at least this reason, claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 9 contains new matter as depending from claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a first plurality of fillets are formed between the first portion of the adhesive and the second portion of the adhesive and protrudes outside of the through-hole beyond the second opening surface and outside of the through-hole beyond the first opening surface, and a second plurality of fillets are formed between the first opening surface and the second opening surface.”  As detailed in Applicant’s original disclosure, the fillets (40a, 40b) protrude outside of the opening surfaces (20a, 20b, see paragraph 0034, figure 8).  Accordingly, when claim 8 recites “a first plurality of fillets” and “a second plurality of fillets”, the fillets must protrude outside of the opening surfaces based upon Applicant’s disclosure as to what a fillet is.  However, claim 1 is amended to recite that the second portion of the adhesive is recessed into the first opening surface.  It is unclear how the adhesive can both be a fillet (i.e. protruding 
Claim 9 is indefinite as depending from claim 8 and not remedying the deficiencies of claim 8.
Due to the indefinite nature of claims 8 and 9, the Examiner is unable to determine whether a prior art rejection of these claims is appropriate at this time. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2016/0028929).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claim 1 by reference.

	Consider claim 1, Nakamura et al. teaches:

	a substrate (flexible printed circuit board, 30) on which an imaging element (image sensor, 20) is mounted (see figure 8, paragraph 0054) and in which a through-hole is formed (see through hole, 31, figure 8, paragraph 0119); 
	a holding section that has a support pin (head portion-equipped screw, 50) inserted into the through-hole (31) in such a manner as to penetrate the through-hole (31, see figure 8, paragraph 0119), and that holds an optical system (image-forming optical system assembly, 10) forming a subject image on the imaging element (20, see figure 8, paragraphs 0109 and 0053); and 
	an adhesive (first adhesives, 75, second adhesives, 60) that is provided in the through-hole (31, see figure 8) and that fixes the substrate (30) to the support pin (50, see paragraphs 0144, 0145, 0147 and 0148), wherein 
	at least a tip end portion (head portion, 51) of the support pin (50) is of a tapered shape from a root side of the support pin (50) toward a tip end of the support pin (see figure 8, paragraphs 0113-0115), 
	the support pin (50) is inserted into the through-hole (31) in such a manner as to penetrate the through-hole (31) from a first opening surface (e.g. of front side, 82) that is one of opening surfaces to a second opening surface (e.g. rear side, 81) that is other opening surface (see figure 8), 
	a first portion of the adhesive (60) protrudes outside of the through-hole (31) beyond the second opening surface (81, see figure 8), and 
	on the second opening surface (81), the support pin (50) penetrates through the first portion of the adhesive (60) and protrudes past the first portion of the adhesive (The 
	a second portion of the adhesive (75) provided in the through-hole (31) is recessed into the first opening surface (82, see figure 8), such that a portion of the second portion (75) that is in contact with the substrate (30) extends past an other portion of the second portion (75) that is in contact with the support pin (As shown in figure 8, a second portion of the recessed adhesive (75) provided in the through-hole (31) is in contact with the substrate (i.e. the side of the substrate (30) in figure 8), and this portions extends past (i.e. is above) an other portion of the second portion (75) of the adhesive that is in contact with the support pin (i.e. is above the portion of the adhesive that contacts both the side of the fixing plate (40) and the side of the pin (50) in figure 8).).  An annotated figure 8 is seen below.  

    PNG
    media_image1.png
    493
    839
    media_image1.png
    Greyscale



	Consider claim 6, Nakamura et al. teaches an imaging apparatus (100C) including the imaging module according to claim 1 (see figure 8, paragraph 0140, claim 1 rationale).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0028929) in view of Shibuya (US 2014/0086536).

	Consider claim 5, and as applied to claim 1 above, Nakamuara et al. does not explicitly teach that the holding section and the support pin are formed integrally by a resin.
	Shibuya similarly teaches an imaging module (see figure 2) comprising a holding section (optical receptacle, 20) and support section (photoelectric conversion device attaching section, 3’, see figures 1 and 2, paragraphs 0048 and 0050).
	However, Shibuya additionally teaches that the integrally formed holding section (20) and support section (3’) is formed by a resin (“resin material”, paragraph 0056).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0028929) in view of Fujimoto et al. (US 2008/0083964).

	Consider claim 4, and as applied to claim 1 above, Nakamura et al. does not explicitly teach that a film that prevents adhesion of the adhesive is formed in at least a portion including a tip end of the tip end portion.
	Fujimoto et al. similarly teaches an imaging module (figure 12) comprising a substrate (12) adhered to an optical element (18) with an adhesive (20, see figure 12, paragraphs 0057 and 0105).
	However, Fujimoto et al. additionally teaches that a film that prevents adhesion of the adhesive (20) is formed on an outside portion of the imaging module (“an adhesion preventing film is preferably formed on the upper surface of the translucent member 18 so as to prevent the transparent adhesive 20 from adhering to the upper surface of the translucent member 18”, paragraph 0106).
	Because the tip end of the tip end portion of Nakamura et al. is also provided on an outside portion of the lens module (see figure 8), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696